DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/5/2021 are acknowledged.  Claim 49 is amended; claims 1-48 and 50-53 are canceled; claims 49 and 54-94 are pending; claims 65-94 are withdrawn; claims 49 and 54-64 have been examined on the merits.  Although the original disclosure does not recite that the cell culture composition comprises no more than about 75 µM iron salt, the disclosure does teach that the composition can alternatively comprise about 75 µM ferric chloride [0072-3] and no other iron compounds or salts are recited as being components of any of the media compositions disclosed; hence, the original disclosure supports the limitation and no new matter has been added by the claim amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49 and 54-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-11, 23 and 36-37 of copending Application No. 16742695 (reference application; herein ‘695). 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 23 of ‘695 recites a method for producing aflibercept comprising culturing a CHO cell expressing aflibercept in a cell culture medium comprising 0.6 ± 0.09 mM ornithine and 0.714 ± 0.11 mM putrescine, wherein said medium is serum-free and hydrolysate-free and comprises no more than about 75 µM iron salt; hence, a cell culture medium comprising 0.6 ± 0.09 mM ornithine and 0.714 ± 0.11 mM putrescine and no more than about 75 µM iron salt, wherein said medium is serum-free and hydrolysate-free is prima facie obvious over independent claim 23 of ‘695; therefore, instant claim 49 is prima facie obvious over claim 23 of ‘695.
Dependent claims 2, 36, 37, 5, 6, 7, 8, 9, 10 and 11 of ‘695 have the same limitations drawn to the cell culture medium as instant claims 54, 55, 56, 57, 58, 59, 60, 61, 62 and 63-64, respectively where claim 11 of ‘695 teaches the limitations of instant claims 63 and 64.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.  Regarding the provisional rejection of claims 49 and 54-64 on the ground .  
Rejections are not held in abeyance; however, because the rejection is provisional, the rejection can be overcome by amending the claims of the instant application or application 16/742,695 such that they no longer claim the same subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 49, 54, 57-60 and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krüger et al., US2010/0285533 (cite A, PTO-892, 4/24/2019; herein “Krüger”) in light of NPL document “F-12 formulation” (cite U, PTO-892, 4/24/2019; herein “F-12 formulation”).
Krüger teaches improved cell culture media (Abst.) comprising high polyamine concentrations ([0010], [0014]) and iron (Abst.) wherein the iron is ≥2 mg/L in the cell culture medium ([0009], [0017], [0044-6]; page 8, claim 1, claim 12) wherein the concentration of iron is the sum of all iron sources [0046] and the concentration is drawn to the mass of the entire iron source not only the iron itself [0016] wherein the iron can be in the form of iron salts, particularly iron (III) phosphate, iron (III) pyrophosphate, prima facie obvious over Krüger.
Krüger teaches that the media can be serum-free, hydrolysate-free, protein-free, peptone-free, peptide-free and chemically defined ([0030], [0066]).  Krüger teaches that preferred polyamines include putrescine and ornithine [0037], teaches that the media compositions can comprise multiple polyamines (Id.) and teaches that the culture medium comprises at least one polyamine at a concentration of from 30 to 120 mg/l [0017].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce a chemically defined serum-free, hydrolysate-free cell culture medium comprising ≤ 75 µM iron salt and comprising 30 to 120 mg/l putrescine and 30 to 120 mg/l ornithine because Krüger teaches that multiple polyamines may be present in the cell culture medium, that putrescine and ornithine are preferred polyamines and that the concentration of the at least one polyamine is 30 to 120 mg/l; prima facie obvious.  NOTE: The concentrations of ornithine and putrescine recited in claim 49 can be expressed as 67 to 91 mg/l ornithine and 53 to 73 mg/l putrescine (i.e. 120 – 164 mg/l polyamine, Applicant’s calculations, Response, pp. 8-9, spanning ¶).
Krüger teaches that the cell culture medium is based on standard culture media which can be Ham’s F12 medium [0024].  The NPL document “F-12 formulation” presents the formulation for Ham’s F12 medium, demonstrating that Ham’s F12 comprises the mixture of amino acids (pp. 1-2) listed in claim 56.  Ham’s F12 also comprises the fatty acid linoleic acid (p. 2); comprises the nucleosides hypoxanthine and thymidine (p. 2) and comprises calcium chloride and magnesium chloride (p. 2); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the cell culture medium to further comprise the amino acids of claim 56, linoleic acid, calcium chloride and magnesium chloride because Krüger teaches that the cell culture medium can comprise Ham’s F12 medium; therefore, claims 57-60 and 62-64 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 49, 54, 57-60 and 62-64 under 35 U.S.C. § 103(a) over Krüger in light of NPL document “F-12 formulation”, Applicants argue (Response, pp. 8-11) that cell culture media compositions comprising less than 75 µM iron salt are not obvious over Krüger because Krüger is drawn to cell media compositions with high iron concentrations; hence, compositions with 75 µM or less of iron salts would not be obvious over Krüger.  Applicants recite the iron concentrations in ...there is no teaching or suggestion in Krüger that would lead the person of ordinary skill to the cell culture medium of claim 49 with any reasonable expectation of predictable results or success.” (p. 10, ¶1).
This is unpersuasive because Krüger teaches that their inventive compositions comprise ≥2 mg/L iron salt in the cell culture medium ([0009], [0017], [0044-6]; page 8, claim 1, claim 12) wherein the concentration of iron is the sum of all iron sources [0046] and the concentration is drawn to the mass of the entire iron source not only the iron itself [0016] wherein the iron can be in the form of iron salts, particularly iron (III) phosphate, iron (III) pyrophosphate, iron(III) nitrate, iron(II) sulfate, iron(III) chloride, iron(II) lactate, iron (III) citrate, ammonium iron (III) citrate, iron dextran and ethylenediaminetetraacetic acid ferric sodium salt [0038].  2 mg/L of the iron salt, iron (III) phosphate (molecular weight (m.w.) 150.815 g/mol), is 13.2 µM, 2 mg/L of the iron salt, iron (III) pyrophosphate (m.w. 745.21 g/mol), is 2.7 µM, 2 mg/L of the iron salt, iron(III) nitrate (m.w. 241.86 g/mol), is 8.3 µM, 2 mg/L of the iron salt, iron(II) sulfate (m.w. 151.908 g/mol), is 13.2 µM, 2 mg/L of the iron salt, iron(III) chloride (m.w. 162.204 g/mol), is 12.3 µM, 2 mg/L of the iron salt, iron(II) lactate (m.w. 233.99 g/mol), is 8.6 µM, 2 mg/L of the iron salt, iron (III) citrate (m.w. 244.94 g/mol), is 8.2 µM and 2 mg/L of the iron salt, ethylenediaminetetraacetic acid ferric sodium salt (m.w. 367.047 g/mol), is 5.4 µM.  Thus, Krüger clearly teaches that their inventive compositions can comprise less than 75 µM iron salt because the minimum iron concentrations for the various iron compounds disclosed in Krüger and listed above overlaps with the recited range of “no more than about 75 µM iron salt”; hence, as stated in MPEP §2144.05, Krüger renders this new limitation obvious.
üger presents embodiments in Example 4 which demonstrate that serum-free medium comprising polyamines and <75 µM iron salt are suitable media for successfully growing cells.  Specifically, Krüger demonstrates the utility of media compositions comprising 10 mg/L of iron (II) pyrophosphate (13.4 µM) or 50 mg/L of iron (II) pyrophosphate (67 µM) for growing cells (Example 4, [0075], Fig. 4).
Applicants point out that the iron concentrations in Examples 2-3 and 5-8 are greater than 75 µM; however, prior art references are considered in their entirety including non-preferred embodiments.  Krüger clearly teaches embodiments of serum-free medium comprising polyamines and <75 µM iron salt as discussed above (Example 4, demonstrating the utility of media with 13.4 µM and 67 µM iron salt).  Hence, the claimed cell culture media compositions comprising high polyamine concentrations and 75 µM or less iron salts (i.e. no more than about 75 µM iron salt) are prima facie obvious over Krüger.
Thus, Applicants argument that cell media compositions with 75 µM or less iron salts is not disclosed by Krüger is unpersuasive.
Applicants argue that NPL document “F-12 formulation” does not teach cell media compositions with 75 µM or less iron salts.  NPL document “F-12 formulation” is only relied on for disclosing the components of F-12 media; however, “F-12 formulation” does, in fact, teach a media composition with 75 µM or less of iron salts because F-12 medium contains 0.000834 g/L of ferrous sulfate hydrate (see under “Inorganic Salts”, 2nd page of NPL by Sigma), which is equivalent to 2.25 [Symbol font/0x6D]M iron.  Note: Even when this amount of iron in the F-12 basal medium is üger still renders the limitation obvious.
Applicants’ arguments are unpersuasive and the rejection is maintained with modification to address the claim amendments.

Claims 49 and 54-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krüger in view of Bramke et al., US 2007/0212778 (cite A, PTO-892, 5/16/2017; herein “Bramke”) in light of NPL document “F-12 formulation” (cite U, PTO-892, 4/24/2019; herein “F-12 formulation”).
The discussion of Krüger and NPL document “F-12 formulation” in relation to claims 49, 54, 57-60 and 62-64 is incorporated herein.
Krüger’s serum-free cell culture medium comprises the amino acids present in F12 (“F-12 formulation”, pp. 1-2, “Amino Acids”).  The amino acids in F12 comprise all of the amino acids listed in claim 56.  The amino acids present in F12 gives a concentration of amino acids of ~ 3.8 mM (“F-12 formulation”, p. 1-2, “Amino Acids”) in Krüger’s serum-free cell culture medium.  Krüger doesn’t teach that the concentration of amino acids is greater than 40 mM; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to compose the medium with over 40 mM of amino acids as evidenced by Bramke.
Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) which comprises alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine [0145] with each amino acid at a üger could be made with the amino acids at a concentration of 300 to 1500 mg/L (300 mg/L of the amino acids listed above is 44.2 mM amino acids) with a reasonable expectation of success in producing a serum-free, chemically-defined cell culture medium because Bramke teaches a serum-free, chemically-defined cell culture medium comprising 300 to 1500 mg/L of the amino acids; therefore, claims 55 and 56 are prima facie obvious.
The cell culture medium taught by Krüger comprises thymidine and hypoxanthine (“F-12 formulation”, p. 2, “Other”), but Krüger doesn’t state that the medium comprises adenosine, guanosine, cytidine and uridine; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce Krüger’s media comprising adenosine, guanosine, cytidine and uridine as evidenced by Bramke.  Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) which comprises adenosine, guanosine, cytidine and uridine [0148].  Hence, a person of ordinary skill in the art would have found it obvious to produce the cell culture medium of Krüger comprising adenosine, guanosine, cytidine, uridine, thymidine and hypoxanthine with a reasonable expectation of success in producing a serum free, chemically defined cell culture medium because Krüger teaches the medium can comprise thymidine and hypoxanthine and Bramke teaches the cell culture medium can comprise adenosine, guanosine, cytidine and uridine; therefore, claim 61 is prima facie obvious.

Response to Arguments
üger et al., US2010/0285533 (cite A, PTO-892, 4/24/2019; herein “Krüger”) in view of Bramke et al., US 2007/0212778 (cite A, PTO-892, 5/16/2017; herein “Bramke”) in light of NPL document “F-12 formulation” (cite U, PTO-892, 4/24/2019; herein “F-12 formulation”), Applicant's allege that none of Krüger, Bramke or NPL document “F-12 formulation” teach cell media compositions comprising no more than 75 µM iron salt.  Krüger teaches cell media compositions comprising no more than 75 µM iron salt as set forth in the rejection on pp. 6-8 above and discussed on pp. 8-10 above.  Hence, Applicants’ arguments are unpersuasive and the rejection is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.





/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651